05/19/2020


        IN THE SUPREME COURT OF THE STATE OF MONTANA                     Case Number: DA 20-0155



                             No. DA 20-0155

IN THE MATTER OF:

C.L.,

            A Youth.


                                 GRANT


        Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until June 19, 2020 to prepare,

file, and serve the Appellant’s opening brief.




                                                             Electronically signed by:
                                                                Bowen Greenwood
                                                            Clerk of the Supreme Court
                                                                   May 19 2020